IN THE SUPREME COURT OF THE STATE OF KANSAS

                                  Bar Docket No. 13619

                           In the Matter of MARK J. SCHULTZ,
                                      Respondent.

                               ORDER OF DISBARMENT


       In a letter signed May 17, 2017, addressed to the Clerk of the Appellate Courts,
respondent Mark J. Schultz, an attorney admitted to the practice of law in Kansas,
voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court
Rule 217 (2017 Kan. S. Ct. R. 260).


       At the time the respondent surrendered his license, one complaint had been
docketed by the office of the Disciplinary Administrator for investigation. The complaint
alleged that the respondent violated Kansas Rules of Professional Conduct 1.15
(safekeeping property) (2017 Kan. S. Ct. R. 326) and 8.4(b) and (c) (misconduct) (2017
Kan. S. Ct. R. 379).


       This court, having examined the files of the office of the Disciplinary
Administrator, finds that the surrender of the respondent's license should be accepted and
that the respondent should be disbarred.


       IT IS THEREFORE ORDERED that Mark J. Schultz be and he is hereby disbarred
from the practice of law in Kansas, and his license and privilege to practice law are
hereby revoked.


       IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of
Mark J. Schultz from the roll of attorneys licensed to practice law in Kansas.



                                             1
       IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports,
that the costs herein shall be assessed to the respondent, and that the respondent forthwith
shall comply with Supreme Court Rule 218 (2017 Kan. S. Ct. R. 262).


       Dated this 31st day of May, 2017.




                                             2